Citation Nr: 0807689	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-21 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to July 
1954 and from June 1957 to March 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In October 2007, the veteran and his wife testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that a right 
knee disability existed prior to the veteran's first period 
of active service.

2.  There is clear and unmistakable evidence that a right 
knee disability did not increase in severity during the 
veteran's first period of active service.

3.  There is clear and unmistakable evidence that a right 
knee disability existed prior to the veteran's second period 
of active service.

4.  There is clear and unmistakable evidence that a right 
knee disability did not increase in severity during the 
veteran's second period of active service.


CONCLUSIONS OF LAW

1.  A right knee disability clearly and unmistakably 
preexisted the veteran's first period of service and was not 
aggravated therein.  The presumption of soundness at entry is 
rebutted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2007).

2.  A right knee disability clearly and unmistakably 
preexisted the veteran's second period of service and was not 
aggravated therein.  The presumption of soundness at entry is 
rebutted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2007).

3.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In an August 2004 letter, which was prior to initial 
consideration of the claim, VA informed the veteran what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of and to submit any further 
evidence that was relevant to the claim.  This letter did not 
inform him of the evidence necessary to substantiate a claim 
for service connection, how disability evaluations and 
effective dates are assigned and the type evidence which 
impacts those determinations; however, the Board finds that 
the veteran has not been prejudiced by this.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As to the evidence necessary 
to substantiate the claim, the RO mistakenly told the veteran 
in the August 2004 letter of the evidence necessary to 
establish an increased rating for a service-connected 
disability.  Regardless, the veteran has actual knowledge 
that he must submit evidence that the right knee disability 
was incurred in or aggravated by service.  He has shown 
actual knowledge in documents he has submitted to VA and at 
the October 2007 hearing before the undersigned, where he 
argued that his right knee had been aggravated during 
service.  Thus, he cannot be prejudiced by VA's failure to 
inform him of the evidence necessary to substantiate the 
claim for service connection.  

As to the failure to inform the veteran of how disability 
evaluation and effective dates are assigned and the type of 
evidence which impacts those determinations, no new disorder 
is being service connected, and thus neither an evaluation 
nor effective date are being assigned.  Also, the veteran 
received notification of how disability evaluations and 
effective dates are assigned in a March 2006 letter.  The 
claim was then subsequently readjudicated in a July 2007 
supplemental statement of the case.  Thus, he has not been 
prejudiced by this.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA has obtained the 
service medical records from both periods of service.  It has 
also obtained VA treatment records.  The veteran had 
indicated treatment for his knee by a private physician 
following his first period of service, but subsequently 
informed VA that these records were not available, as the 
physician had died.  VA provided the veteran with an 
examination in connection with his claim for service 
connection, which included obtaining an opinion.  Finally, at 
the October 2007 hearing before the undersigned, the veteran 
had requested that the record be held open for 60 days to 
allow him to submit additional evidence, which request was 
granted.  There has been no additional evidence submitted at 
the time of this decision, and the 60-day-period expired in 
December 2007.

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for 
arthritis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2007).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

In Cotant v. Principi, 17 Vet. App. 116 (2003), the Court 
determined that 38 U.S.C.A. § 1111 mandates that, to rebut 
the presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See also VAOPGCPREC 3-2003 (July 16, 
2003).  The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. 
App. 412 (1996).

Under 38 U.S.C.A. § 1153, it provides that a pre-existing 
injury or disease will be presumed to have been aggravated in 
service in cases where there was an increase in disability 
during service.  The provisions of 38 C.F.R. § 3.306(b) 
provide that aggravation may not be conceded unless the pre-
existing condition increased in severity during service.  The 
requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

In the instant case, there has been no assertion of combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) and 
38 C.F.R. § 3.304(f) are not applicable.

At the October 2007 hearing, the veteran testified that he 
had undergone surgery when he was 13 years old, where 
cartilage was removed from his right knee.  (He described his 
cartilage as being torn.)  He stated at the time he started 
his first period of service, his knee was fine.  It did not 
hurt, and he had been active in sports while in high school, 
which further showed how his right knee was in "excellent 
condition."  While he was in the service, he was accepted at 
West Point, and he went there to play football.  He stated 
that he started West Point in July 1954 and approximately two 
months later, he injured his right knee "severely" when 
playing football.  He described the injury as involving 
ligaments and cartilage.  The veteran stated he was medically 
discharged as a result of the severity of his right knee 
injury.  He testified he underwent surgery in late 1954 or 
early 1955.  

The veteran noted that he entered the service again in 1956 
and that his knee would bother him periodically.  He denied 
having any injuries to his right knee after being discharged 
from service in 1959.  The veteran argued that he felt his 
current right knee disability stemmed from the injury he 
sustained at West Point.



A.  First period of service

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony, and finds that a right 
knee disability clearly and unmistakably existed prior to 
entrance into service and was not aggravated therein.  The 
reasons follow.

Initially, it must be noted that there is no induction 
examination at the time the veteran entered service in 
October 1953.  Thus, he is entitled to the presumption of 
soundness.  The Board must next determine whether, under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption 
of soundness is rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated during service, which it finds is shown in this 
case by the veteran's own admissions.  See Doran v. Brown, 
6 Vet. App. 283, 286 (1994) (Court concluded, as a matter of 
law, that the presumption of soundness was rebutted by clear 
and unmistakable evidence consisting of the veteran's own 
admissions during inservice clinical evaluations of a pre-
service history of psychiatric problems).  The veteran has 
never attempted to hide the fact that he underwent surgery 
when he was approximately 13 years old.  While there is no 
induction examination, a January 1954 report of medical 
history completed by the veteran shows that he reported 
having sustained an injury to his right knee at 14 years old 
and subsequently had cartilage removed.  He denied any 
symptoms for the past three years "in spite of participation 
in strenuous athletics."  These statements do not remotely 
differ from the October 2007 sworn testimony provided by the 
veteran.  The Board has no basis to doubt the accuracy of 
this information.  For this reason, the Board finds that a 
right knee disability clearly and unmistakably existed prior 
to entrance into service.  

The Board must next address whether this disability increased 
in severity or was aggravated during the period of active 
service.  As noted above, a pre-existing injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; see also 38 
C.F.R. § 3.306(a).

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were reported prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and it is found that there 
was clear and unmistakable evidence that the pre-existing 
right knee disability was not aggravated by this period of 
active service.  The threshold questions are: (1) was there 
an increase in the veteran's pre-existing right knee 
disability when he served on active military duty, and (2) if 
an increase is shown, was it due to the natural progression 
of the disease.  Based on the evidence below, the Board finds 
that the right knee disability disorder did not undergo a 
permanent increase during military service.

A May 1954 report of medical examination shows that clinical 
evaluation of the right lower extremity was normal.  The 
examiner noted that the veteran had a healed medial 
parapatellar incision on the right knee.  He stated there was 
normal motion and stability, and no atrophy.  He concluded 
that this was "NCD," which is "not considered disabling."  
Again, the examiner indicated that clinical evaluation of the 
right lower extremity was normal.  

The records from the veteran's injury at West Point are not 
in the claims file; however, the Board does not need them to 
conclude that the injury he sustained during this period of 
service did not aggravate the pre-existing right knee 
disability because records subsequent to that injury show 
that his knee was normal and healed.  For example, an April 
1956 report of medical examination showed that clinical 
evaluation of the right lower extremity was normal.  A May 
1956 orthopedic consultation shows the following description, 
in part:

It is requested that a detailed current 
Orthopedic consultation of the right knee 
be presented on this patient.  This 
patient gives a history of having had a 
football injury which was treated with 
meniscectomy in 1948.  Patient got along 
well until the summer of 1954 when he 
injured the knee in a football scrimmage 
at the U.S. Military Academy following 
which he had no swelling but had severe 
pain which incapacitated him for duty.  
After about a month of incapacity[,] he 
was discharged and approximately a month 
after returning home[,] he became 
asymptomatic and has remained 
asymptomatic in spite of doing ranch 
work, which requires standing for long 
hours, and playing baseball and football.  
He denies any recent symptoms at this 
time.

The examiner then reported detailed clinical findings of the 
right knee and compared it to findings of the left knee and 
concluded that the veteran had an "[o]ld sprain" of the 
right knee which was "healed."  An x-ray was conducted at 
that time, which revealed "[n]o significant abnormalities."  

These findings establish clearly and unmistakably that the 
injury the veteran sustained during his first period of 
service did not cause permanent aggravation, as he was 
asymptomatic after a couple of months after the injury, and 
close to two years later, he was still asymptomatic.  A 
medical professional who personally examined the veteran's 
knee at that time found his right knee to be "healed."  
There is no competent evidence to refute this determination.  
Further, VA obtained a medical opinion, wherein the physician 
reviewed the evidence of record, examined the veteran, and 
concluded that the veteran's pre-existing right knee injury 
was not aggravated during his active military service."  He 
noted that the veteran was able to do ranching and continued 
to play sports.  Cumulatively, there is clear and 
unmistakable evidence that there had been no aggravation of 
the pre-existing right knee disability during this period of 
service.

The Board has considered the veteran's current assertions 
that his right knee disability worsened during this period of 
service.  His assertions are not deemed to be persuasive in 
light of the other objective evidence of record showing no 
permanent increase in severity during service and no 
indications of worsening symptoms.  



B.  Second period of service

As indicated above, the veteran was discharged from the Army 
following the football injury at West Point in 1954.  He then 
enlisted in the Navy in June 1956 following the April 1956 
determination that this right knee was "healed."  He 
entered "active service" in June 1957 and was subsequently 
discharged in March 1959.

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony, and finds that a right 
knee disability clearly and unmistakably existed prior to 
entrance into his second period of service and was not 
aggravated therein.  The reasons follow.

There is no induction examination at the time the veteran 
entered his second period of active service in June 1957.  
Thus, like his first period of service, he is entitled to the 
presumption of soundness.  The Board must next determine 
whether, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), 
the presumption of soundness is rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated during service, which it 
finds is demonstrated in the record.  

It has already been established that the veteran had an 
injury prior to his first period of service.  He sustained an 
injury during his first period of service, which the Board 
has determined did not permanently aggravate the pre-existing 
disability.  Following the April 1956 and May 1956 
determinations that the veteran's right knee was healed, a 
September 1956 report of medical examination shows that an 
examiner indicated an "abnormal" clinical evaluation of the 
lower extremities.  The examiner specifically noted that the 
veteran had received "multiple injuries" to his right knee, 
which had been waived by the Commandant of the Marine Corps.  
He stated the veteran had had no complaints concerning his 
knee since his medical discharge from West Point in September 
1954.  He added the veteran had not been incapacitated during 
his three months of Marine training, and that there was no 
obvious malfunction "now."  

A November 1956 treatment record shows that the veteran was 
diagnosed with acute traumatic synovitis.  The examiner noted 
the veteran's past history of knee injuries and that he had 
reinjured it three days prior with subsequent swelling.  The 
examiner noted there was "considerable swelling;" however, 
by January 1957, the veteran was determined to be fit for 
duty.  

By the time the veteran entered his second period of active 
service in June 1957, he had sustained multiple injuries to 
his right knee, and the Board finds that medical records 
described above and in the discussion regarding the veteran's 
first period of service, establish clearly and unmistakably 
that a right knee disability existed prior to service.  

The Board must next address whether this disability increased 
in severity or was aggravated during the period of active 
service.  A pre-existing injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306(a).

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were reported prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and it is found that there 
was clear and unmistakable evidence that the pre-existing 
right knee disability was not aggravated by this period of 
active service.  The threshold questions are: (1) was there 
an increase in the veteran's pre-existing right knee 
disability when he served on active military duty, and (2) if 
an increase is shown, was it due to the natural progression 
of the disease.  Based on the evidence below, the Board finds 
that the right knee disability disorder did not undergo any 
increase during his second period of active military service.

An October 1957 report of medical examination shows that 
clinical evaluation of the lower extremities was normal.  In 
the report of medical history completed by the veteran at 
that time, he once again noted the surgery he underwent when 
he was approximately 13 years old.  The examiner noted that 
it was "now asymptomatic."  A March 1959 report of medical 
examination shows that clinical evaluation of the lower 
extremities was normal.  None of the records from the 
veteran's second period of active service show even a 
temporary increase in disability.  (The records show 
complaints of left knee pain.)  Further supporting the 
finding that the disability was not aggravated during service 
is the lack of any evidence soon after the veteran's 
discharge from service of right knee complaints.  As noted in 
the October 2005 VA examination report, the examiner stated 
that the veteran's current complaints associated with his 
right knee began seven to 10 years ago.  The lack of any 
evidence of an increase in disability during the veteran's 
second period of active service is clear and unmistakable 
evidence that there had been no aggravation of the pre-
existing right knee disability during this period of service.

The Board has also considered the veteran's current 
assertions that his right knee disability worsened during 
military service.  His assertions are not deemed to be 
persuasive in light of the other objective evidence of record 
showing no permanent increase in severity during service and 
no indications of worsening symptoms.

In conclusion, the Board finds that the presumption of 
soundness at entrance is rebutted for both periods of 
service, and the evidence of record clearly and unmistakably 
shows that the veteran had a right knee disability prior to 
entering service and that it was not aggravated during either 
period of service.  Accordingly, service connection for right 
knee disability, to include compartmental arthritis, is 
denied, and the benefit-of-the-doubt rule is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Because the Board has determined that a right knee disability 
existed prior to both periods of service and was not 
aggravated during service, there is no basis to consider 
service connection based upon incurrence in service.  




ORDER

Service connection for right knee disability is denied.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


